DETAILED ACTION
This Office action is in response to the application filed on 09 December 2020.
Claims 1-16 are presented for examination.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The claimed elements of “a detection unit” and “a second transmission unit” lack the antecedent basis from the Applicant’s figures and specification in claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghosh et al. US 2018/01884401 A1
As to claim 1, Ghosh discloses substantially the invention as claimed, including a communication apparatus (Figures 1, 2, 12, 13, the HE station 104) that performs communication that conforms to an IEEE802.11 series standard in accordance with an OFDMA (Orthogonal Frequency Division Multiple Access) scheme ([18]-[31]), comprising:
a receiving unit (Figures 1, 2, 8, 12, 13, the antenna 804/1330 on the HE station 104) configured to receive, from a base station (Figures 1, 2, 11, 13, the HE Access Point 102), a trigger frame (Abstract, Figures 11-12, step 1106-1202) that includes first information in which a plurality of resource units (Figure 8, the frequencies 806) obtained by dividing a frequency channel (a 20MHz channel, [23]-[24]) is associated with AIDs (Association Identifier) that are identification information of a plurality of communication apparatuses (a common address of at least two stations 104.1, 104.2) (Figures 1, 2, 8, 12, 13 and associated text);
a first transmission unit (Figures 1, 2, 8, 12, 13, the antenna 804/1330 on the HE station 104) configured to transmit a signal in a resource unit (UL Frame 812.1) that is specified using an AID (Figure 8, M-BSS ID 207) for the communication apparatus in the trigger frame, wherein the signal is transmitted with transmission power that is determined using both second information (bandwidth for the TXOP 352, TXP transmit power 364) and a reception signal intensity (a target received signal strength indicator 366), the second information is information that is able to be acquired by analyzing the trigger frame and is used for determining the transmission power when the communication apparatus performs signal transmission, and the reception signal intensity is an intensity of a signal communicated between the communication (Figures 3, 7- 8, 10, 11-13 and associated text, [51]-[52], [140], [165], claim 13); and
a control unit (Figures 1, 2, 8, 12, 13, the processor 1302 in the HE station 104) configured to control the first transmission unit such that the signal is transmitted with first transmission power in a case where the reception signal intensity is a first intensity and the signal is transmitted with second transmission power that is higher than the first transmission power in a case where the reception signal intensity is a second intensity that is less than the first intensity (Figures 3, 7- 8, 10-13 and associated text, [51]-[52], the RSSI 366 indicating that the received signal strength index can be utilized to control signal transmissions).
As to claim 2, Ghosh discloses wherein the trigger frame includes third information (TXP transmit power 364) indicating transmission power determined using both the second information and the reception signal intensity (Figures 3, 7- 8, 10-13 and associated text).
As to claim 3, Ghosh discloses wherein, upon lapse of SIFS (Short InterFrame Space) time after receiving the trigger frame by the receiving unit, the first transmission unit transmits the signal in the specified resource unit (Figure 8 and associated text, [97], [99]).
As to claim 4, Ghosh discloses a detection unit configured to detect a radio field intensity (RSSI) for the frequency channel (the 20MHz channel, [23]-[24]); and a second transmission unit that transmits a signal (an UL frame 812) to the base station (Figures 1, 2, 11, 13, the HE Access Point 102) with comparatively high transmission power in a case where the radio field intensity (RSSI) detected by the detection unit is less than a (Figures 3, 7- 8, 10, 12-13 and associated text).
As to claim 5, Ghosh discloses an antenna (Figure 13, the antenna 1330); wherein the first transmission unit transmits the signal by using the antenna (Figure 13, one of the antennas 1330 can be used to transmit the signal).
As to claim 6, Ghosh discloses, wherein the frequency channel has a width of 20 MHz ([23]-[24]).
As to claim 7, Ghosh discloses, wherein each of the plurality of resource units has a width of 5MHz ([23]-[24]).
Claim 8 corresponds to the method claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
Claim 9 corresponds to the non-transitory computer readable storage medium claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
Claim 10 corresponds to the Base station (Figures 1, 2, 13, the HE Access Point 102) exchanging the technical functions with the communication apparatus (Figures 1, 2, 13, the HE Station 104).
Claims 11-14 have similar limitations of claims 2, 5-7; therefore, they are rejected under the same rationale as in claims 2, 5-7 shown above.
Claim 15 corresponds to the method claim of claim 10; therefore, it is rejected under the same rationale as in claim 10
Claim 16 corresponds to the non-transitory computer readable storage medium claim of claim 10; therefore, it is rejected under the same rationale as in claim 10 shown above.
The prior art cited in this Office action is: Ghosh et al. US 2018/01884401 A1.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/ patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HAI V NGUYEN/Primary Examiner, Art Unit 2649